Name: 79/908/EEC: Commission Decision of 18 October 1979 approving the programme to speed up the conversion of certain areas under vines in the Charentes departments (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  regions of EU Member States;  agricultural activity;  information technology and data processing;  cooperation policy
 Date Published: 1979-11-09

 Avis juridique important|31979D090879/908/EEC: Commission Decision of 18 October 1979 approving the programme to speed up the conversion of certain areas under vines in the Charentes departments (Only the French text is authentic) Official Journal L 280 , 09/11/1979 P. 0030 - 0031 Spanish special edition: Chapter 03 Volume 16 P. 0319 Portuguese special edition Chapter 03 Volume 16 P. 0319 COMMISSION DECISION of 18 October 1979 approving the programme to speed up the conversion of certain areas under vines in the Charentes departments (Only the French text is authentic) (79/908/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/359/EEC of 26 March 1979 on the programme to speed up the conversion of certain areas under vines in the Charentes departments (1), and in particular Article 2 (2) thereof, Whereas, on 30 July 1979, the French Government communicated the programme to speed up the conversion of certain areas under vines in the Charentes departments, and supplied additional information on 27 August 1979; Whereas the programme includes all the information and measures listed in Article 3 of Directive 79/359/EEC; Whereas that information and those measures satisfy the conditions laid down in Article 3 of the said Directive and ensure that the objectives of the common measure referred to in the Directive can be attained; Whereas the manner in which the periodic information to be supplied on the progress of the programme is required to be determined in agreement with France and whereas that agreement has been reached; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme to speed up the conversion of certain areas under vines in the Charentes departments, submitted pursuant to Directive 79/359/EEC by the French Government on 30 July 1979 and supplemented on 27 August 1979, is hereby approved. Article 2 At the end of each wine year (September), the French Government shall submit a report on the progress of the programme referred to in Article 1. Such report shall contain the following information: 1. As regards grubbing operations: 1.1. the number of hectares permanently withdrawn from wine-growing; 1.2. the location of those areas; 1.3. the age of the vines grubbed; 1.4. the number of holdings involved in grubbing. 2. As regards the crops substituted: >PIC FILE= "T0014636"> (1)OJ No L 85, 5.4.1979, p. 34. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 18 October 1979. For the Commission Finn GUNDELACH Vice-President